Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation: “said liquid film” in lines 4-5. It is unclear whether this is in reference to the “liquid film” of line 2 or the “liquid film” of claim 1. For examination purposes it has been assumed that the limitation of lines 4-5 is in reference to the “liquid film” of line 2 of claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okutani (US20140127908).
Regarding claims 1-2, 4-5 and 10, Okutani teaches a substrate processing method and apparatus (see abstract), comprising: a processing liquid supply part 43 capable of supplying a processing liquid onto an upper surface of a substrate W held in a horizontal state; a heating part 5 capable of heating said substrate W; and a control part 70 capable of controlling the operations of the substrate processing apparatus, including forming a liquid film of a first processing liquid (see e.g. IPA) which entirely covers an upper surface of the substrate W held in a horizontal state by supplying said first processing liquid onto said upper surface of said substrate W (see e.g. S4); forming a vapor layer of said first processing liquid between said liquid film of said first processing liquid on said upper surface of said substrate W and said upper surface by heating said substrate W thereby vaporizing a portion of said liquid film which is in contact with said upper surface of said substrate W (see e.g. S5 – reads on claim 2); and removing said liquid film of said first processing liquid from said upper surface of said substrate W by supplying a second processing liquid (see e.g. IPA that is additionally supplied while the substrate is rotated such that liquid film is removed via centrifugal action – reads on claims 4 and 5) onto said upper surface (see figures 1, 5-6, paragraphs [0107]-[0130], [0159]-[0160], [0172]).
Regarding claim 3,
Regarding claim 6, Okutani et al. teaches the limitations of claim 1. Okutani et al. also teaches in figures 1, 5-6 and paragraphs [0107]-[0130], [0159]-[0160], [0172] forming a liquid film of said second processing liquid which entirely covers said upper surface of said substrate W after said operation c (e.g. by the end of S5); forming a vapor layer between said upper surface of said substrate and said liquid film by heating said substrate W to thereby vaporize a portion of said liquid film, which is in contact with said upper surface (S5); forming a hole at a center of said liquid film on said vapor layer by injecting gas (see e.g. Nitrogen gas) toward said center portion of said liquid film (S6); and removing said liquid film from said substrate by injecting gas (see e.g. Nitrogen) toward said hole thereby widening said hole outward in a radial direction (S6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Okutani (US20140127908) as applied to claim 6 and further in view of Ota et al. (US20170282210).
Regarding claims 7-9, Okutani et al. teaches the limitations of claim 6. Okutani et al. also teaches in figure 1, 7a-i and paragraphs [0057]-[0070] a first guard 8, 10, 61 having a first sidewall 32 which has a cylindrical shape surrounding a periphery of said substrate W and a first top cover 10, 61 which has an annular disk-like shape extending inward in the radial direction of said first sidewall 32 and upward from an upper end of said first sidewall 32; and the distance between an inner peripheral edge of the top cover 10, 61 and the upper surface of the substrate W may be shorter than 4mm during supply of processing liquid (reads on claim 8) (see figure 7d, paragraphs [0078] and [0108]). Okutani et al. does not teach a second guard. Ota et al. teaches a substrate processing method (see abstract) and a first guard 183 having a first sidewall 193 which has a cylindrical shape surrounding a periphery of said substrate and a first top cover 196 which has an annular disk-like shape extending inward in the radial direction of said first sidewall 193 and upward from an upper end of said first sidewall 193 and a second guard 182 having a second sidewall 192 which has a cylindrical shape surrounding said periphery of said substrate inside said first sidewall 193 in the radial direction and a second top cover 195 which has an annular disk-like shape extending inward in the radial direction of said second sidewall 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711